Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 07/29/2021, all prior rejections/objections are withdrawn and claims 3035, 37-41 and 43-50 are allowed.

Regarding independent claims 30, 38 and 39 none of the cited arts in combination discloses or suggests at least the “.wherein a score of matching is associated with the ROI, and wherein new close-up images of new ROIs are submitted until an aggregation of scores associated with all the ROIs reaches a predetermined threshold.” along with the other limitations, therefore claims 30, 38 and 39 are allowed. Dependent claims 31-35 and 37 depends directly or indirectly on claim 30, therefore they are allowed.

Regarding independent claims 40 and 50, none of the cited arts in combination disclose or suggests at least the “wherein searching for the unique chaotic signature comprises performing a progressive targeting of the image to find an area of interest where a frequency dispersion is optimal.” along with other limitations, therefore claims 40 and 50 are allowed. Dependent claims 41, 43-49 depends directly or indirectly on claim 40, therefore they are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669